                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DEON KENNEDY,

       Plaintiff,                        Case No. 17-CV-14206

v.                                       HON. GEORGE CARAM STEEH
                                         HON. R. STEVEN WHALEN

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
________________________/

     ORDER ACCEPTING REPORT AND RECOMMENDATION (Doc. 20),
          OVERRULING PLAINTIFF’S OBJECTIONS (Doc. 21),
            DENYING PLAINTIFF’S MOTION FOR SUMMARY
         JUDGMENT (Doc. 15), AND GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT (Doc. 18)

       On January 15, 2019, Magistrate Judge R. Steven Whalen issued a

report and recommendation proposing that the court grant Defendant’s

motion for summary judgment and deny Plaintiff’s motion for summary

judgment.

       With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

                                     1
or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id. Plaintiff filed timely objections which this court has

duly considered.

      The Administrative Law Judge (“ALJ”) found that Plaintiff retained the

residual functional capacity (“RFC”) to perform sedentary work with

additional limitations, including the requirement that he could sit for six

hours in an eight-hour work day, and stand or walk for two hours, with the

additional restriction that he not sit or stand/walk for more than 15-minutes

at a time. Plaintiff argues it is impossible for him to perform work under

these restrictions as the only possible way to satisfy them is for him to sit

for exactly 15-minutes and to stand for exactly five-minutes throughout the

entire eight-hour work day. Plaintiff made this same argument to the

Magistrate Judge; thus, this court rejects the Commissioner’s argument

that Plaintiff did not make this argument in his principal brief. See Doc. 15

at PgID 798, Doc. 19 at PgID 820-824.

      But Plaintiff failed to cross-examine the vocational expert (“VE”) at the

administrative hearing, thus forfeiting any implied argument that the ALJ’s

reliance on the VE’s determination that he could perform sedentary work

was unfounded. See Kepke v. Comm’r of Soc. Sec., 636 F. App’x 625, 636

(6th Cir. 2016) (because plaintiff failed to probe alleged deficiency in

                                       2
specifics of RFC at the ALJ hearing, she forfeited the argument); Sims v.

Comm’r of Soc. Sec., 406 F. App’x 977, 982 (6th Cir. 2011) (“Yes, the

vocational expert’s testimony could have been further refined; but as the

district court pointed out, plaintiff’s counsel had the opportunity to cross-

examine, but asked only one question and did not probe the deficiency now

identified on appeal.”)

      Even if Plaintiff did not forfeit the argument, Plaintiff’s argument lacks

merit. Contrary to Plaintiff’s allegation, there was more than one way for

Plaintiff to alter between sitting and standing given his RFC. True, the most

he could sit or stand/walk at one time was 15-minutes, but contrary to

Plaintiff’s argument, nothing required him to sit for exactly 15-minute

intervals.1 He could stand up or walk after eight minutes, for example, and

then stand/walk for any duration less than 15-minutes, say for example, for

as little as two minutes. As the Magistrate Judge correctly noted, “The

RFC cannot be read to require him to stand or walk for 15 minutes with

every position change, but instead, precludes him from standing/walking for

more than a 15-minute interval at any time over the course of the work

period.” (Doc. 20 at PgID 835-36).


1
 The RFC provides: “Can sit with normal breaks for a total of six hours in
an eight hour workday. Could do so for only 15 minutes at one time.” (Tr.
41-42).
                                    3
      Upon review of the report and recommendation, Plaintiff’s objections,

and the Commissioner’s response, the court agrees with Magistrate Judge

Whalen’s analysis and conclusions.

      Therefore, IT IS ORDERED that Magistrate Judge Whalen’s report

and recommendation (Doc. 20) is ACCEPTED and ADOPTED as the order

of the court.

      IT IS FURTHER ORDERED that Plaintiff’s objections (Doc. 21) are

OVERRULED, Plaintiff’s motion for summary judgment (Doc. 15) is

DENIED and Defendant’s motion for summary judgment (Doc. 18) is

GRANTED.

      IT IS SO ORDERED.

Dated: February 5, 2019
                                   s/George Caram Steeh
                                   GEORGE CARAM STEEH
                                   UNITED STATES DISTRICT JUDGE




                                     4
